PER CURIAM.
Appellant-husband seeks review of an amended final judgment of dissolution of marriage.
This court has carefully considered all points raised by the parties in their briefs in light of the record and the controlling principles of law. We have concluded that, with one exception, no reversible error has been demonstrated.
The appellee-wife’s petition for dissolution of marriage filed below does not specifically seek partition of the marital property.
However, the amended final judgment, after awarding the marital home to the wife for the use and possession of herself and the minor children of the parties, provides that upon the attainment of majority by the minor children or upon remarriage by the appellee the marital home will be sold, and the parties shall each receive an equal share of the proceeds.
Generally, a trial court in an action for dissolution of marriage cannot order the sale of property which is held jointly absent an agreement between the parties or an appropriate pleading seeking to have the property partitioned. Banfi v. Banfi, Fla.App.1960, 123 So.2d 52; Helsel v. Helsel, Fla.App.1962, 138 So.2d 99; Goodstein v. Goodstein, Fla.App.1968, 212 So.2d 321.
*323Therefore, we hold that the provision of the amended final judgment providing that the marital domicile will be sold in the future was improper, and accordingly that provision is reversed.
The remainder of the amended final judgment hereby is affirmed.
Affirmed in part; reversed in part.